Title: Thomas Jefferson’s Account with Patrick Gibson, 24 May 1819
From: Jefferson, Thomas
To: 


          1819. May 24.   Th:J. in acct with P. Gibson
          
            
              
              
              Dr
              Cr
            
            
              Feb. 8.
              balance in favr P. Gibson by acct rendd
              724.
              15
              
            
            
               
              this included sales of 306.B. flour from 1818. Aug. 25–Oct. 20
              
               
              
            
            
              16.
              order in favr Lietch
              108.
              33
              
            
            
              20 
                    Mallory for duties
              133.
              44
              
            
            
              26.
              curtail of Va bank on note to P.G.
              100.
               
              
            
            
               
              disct on 1900.D.
              20.
              27
              
            
            
              Mar. 3 
              disct on note to Th:J.R. in bk US. 3000.
              32.
               
              
            
            
              31.
              curtail on do & note to P.G: in do=6000.
              750.
               
              
            
            
               
              disct on note of 2250. [to P.G. bk US.?]
              24.
               
              
            
            
              Apr. 2 
              ord in favr Mayo.
              25.
              37
              
            
            
              13.
              G    Garrett
              300.
               
              
            
            
              16.
                   Leitch
              125.
              04
              
            
            
              22 
                   Bacon
              33.
              75
              
            
            
              28.
                   Yancey
              55.
              65
              
            
            
              30 
              pd Note to Th:J.R. in bk US.
              1500.
               
              
            
            
               
              curtail on note to P.G. in bk Virga
              200.
               
              
            
            
               
              disct  on do now 1700.
              18.
              13
              
            
            
              May 5.
              do   on note to Th:J.R. US. bk 3000
              32.
               
              
            
            
               
              frt drayage, commn int. & other minor articles
              22.
              02
              
            
            
               
              Cr.
              
               
              
            
            
              Apr. 22 
              from Mar. 22. to this day 351.B. flour sold
              
               
              1877.
              09
            
            
               
              tobo sold to this day. 9604. ℔.
              
               
              484.
              98
            
            
              Mar. 31.
              proceeds of note to ThJ.R. in bk US. 1500.
              
               
              1492.
              25
            
            
              May 10 
                   balance due P.G. this day
               
               
              349.
              83
            
            
               
               
              4204.
              15
              4204.
              15.
            
            
              May 10.
              balance due P.G.
              349.
              83
              
            
            
              11 
              order in favr E. W. Randolph
              100.
               
              
            
            
               
                     Gray
              43.
              25
              
            
            
               
               
              493.
              08
              
            
            
               
               Balance due P.G. this day
               
               
              493.
              08
            
            
              May 11 
              Balance
              493.
              08
              
            
            
              12.
              Bacon. 150. Leitch. 112. curtail Virga bank 190.
              452.
               
              
            
            
               
              Vaughan for Pini. 444. Appleton 6. Cathalan 250. Debure. 100
              800.
               
              
            
            
              May 20 
              proceeds of note to Th:J.R. bk US. 1000. int. July 10–20
              
               
              989.
              33
            
            
               
              note to W. C. Nicholas Farm’s bk 3000.D.
              
               
              2000.
              
            
            
               
               Balance in favr Th:J.
              1244.
              25
               
            
            
               
               
              2989.
              33
              2989.
              33
            
          
        